Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), rendered July 6,1989, convicting him of criminal possession of *676a weapon in the second degree, criminal possession of a weapon in the third degree, and menacing, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the verdict was based upon evidence of an uncharged crime is without merit. The evidence at trial was extremely consistent and amply supported the defendant’s conviction of the crimes charged in the indictment. Thus, any error in admitting the testimony of the uncharged crime must be deemed harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Moreover, it is clear from the record that there is no possibility that the Judge premised his determination of guilt on a theory not contained in the indictment (see, People v Udzinski, 146 AD2d 245, 261).
We have examined the defendant’s remaining contentions and find them to be without merit (see, People v Patterson, 106 AD2d 520; People v Suitte, 90 AD2d 80). Bracken, J. P., Eiber, Balletta and Ritter, JJ., concur.